



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Cantelon, 2014 ONCA 258

DATE: 20140402

DOCKET: C53126

Sharpe, Pepall and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Andrew Cantelon

Appellant

A. Bryant, for the appellant

F. Au, for the respondent

Heard: April 1, 2014

On appeal from the conviction and sentence imposed by Justice
    Bruce A. Glass of the Superior Court of Justice, dated July 4 and July 8, 2010
    respectively, sitting with a jury.

APPEAL BOOK ENDORSEMENT

[1]

The Crown concedes that there was an error in the jury charge in
    relation to party liability for manslaughter and that the appeal should be
    allowed and a new trial ordered.

[2]

We agree and so order.


